Case 4:18-cv-00338-RM Document 14-4 Filed 11/26/18 Page 1 of 4




  Exhibit A, Attachment 2

             Inmate History
              Case 4:18-cv-00338-RM Document 14-4 Filed 11/26/18 Page 2 of 4
  TCNAI 531.01 *                    INMATE HISTORY                 *       10-09-2018
PAGE 001       *                      ADM-REL                      *       14:40:12

 REG NO..: 74636-065 NAME....: JAYNE, MICHAEL AARON
 CATEGORY: ARS       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
TCP     A-DES        DESIGNATED, AT ASSIGNED FACIL    12-22-2017 1453   CURRENT
A02     RELEASE      RELEASED FROM IN-TRANSIT FACL    12-22-2017 1653   12-22-2017 1653
A02     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   12-22-2017 1000   12-22-2017 1653
OKL     HLD REMOVE   HOLDOVER REMOVED                 12-22-2017 0900   12-22-2017 0900
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    12-19-2017 1655   12-22-2017 0900
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    12-19-2017 1755   12-19-2017 1755
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   12-19-2017 0516   12-19-2017 1755
CLP     TRANSFER     TRANSFER                         12-19-2017 0516   12-19-2017 0516
CLP     A-DES        DESIGNATED, AT ASSIGNED FACIL    08-31-2017 1000   12-19-2017 0516
B14     RELEASE      RELEASED FROM IN-TRANSIT FACL    08-31-2017 1000   08-31-2017 1000
B14     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   08-31-2017 0400   08-31-2017 1000
ATL     HLD REMOVE   HOLDOVER REMOVED                 08-31-2017 0400   08-31-2017 0400
ATL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    08-30-2017 1041   08-31-2017 0400
B14     RELEASE      RELEASED FROM IN-TRANSIT FACL    08-30-2017 1041   08-30-2017 1041
B14     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   08-30-2017 0609   08-30-2017 1041
MNA     TRANSFER     TRANSFER                         08-30-2017 0509   08-30-2017 0509
MNA     A-DES        DESIGNATED, AT ASSIGNED FACIL    04-05-2017 0444   08-30-2017 0509
B16     RELEASE      RELEASED FROM IN-TRANSIT FACL    04-05-2017 0544   04-05-2017 0544
B16     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   04-05-2017 0310   04-05-2017 0544
TAL     HLD REMOVE   HOLDOVER REMOVED                 04-05-2017 0310   04-05-2017 0310
TAL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    04-04-2017 1618   04-05-2017 0310
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    04-04-2017 1618   04-04-2017 1618
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   04-04-2017 0830   04-04-2017 1618
OKL     HLD REMOVE   HOLDOVER REMOVED                 04-04-2017 0730   04-04-2017 0730
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    04-03-2017 1700   04-04-2017 0730
B16     RELEASE      RELEASED FROM IN-TRANSIT FACL    04-03-2017 1800   04-03-2017 1800
B16     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   04-03-2017 0453   04-03-2017 1800
FAI     TRANSFER     TRANSFER                         04-03-2017 0453   04-03-2017 0453
FAI     A-DES        DESIGNATED, AT ASSIGNED FACIL    11-28-2016 1710   04-03-2017 0453
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    11-28-2016 1710   11-28-2016 1710
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   11-28-2016 0830   11-28-2016 1710
OKL     HLD REMOVE   HOLDOVER REMOVED                 11-28-2016 0730   11-28-2016 0730
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    11-22-2016 1935   11-28-2016 0730
A02     RELEASE      RELEASED FROM IN-TRANSIT FACL    11-22-2016 2035   11-22-2016 2035
A02     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   11-22-2016 0658   11-22-2016 2035
CLP     TRANSFER     TRANSFER                         11-22-2016 0658   11-22-2016 0658
CLP     A-DES        DESIGNATED, AT ASSIGNED FACIL    04-19-2016 1656   11-22-2016 0658
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    04-19-2016 1656   04-19-2016 1656
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   04-19-2016 0900   04-19-2016 1656
OKL     HLD REMOVE   HOLDOVER REMOVED                 04-19-2016 0800   04-19-2016 0800
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    04-01-2016 1425   04-19-2016 0800




G0002         MORE PAGES TO FOLLOW . . .
              Case 4:18-cv-00338-RM Document 14-4 Filed 11/26/18 Page 3 of 4
  TCNAI 531.01 *                    INMATE HISTORY                 *       10-09-2018
PAGE 002       *                      ADM-REL                      *       14:40:12

 REG NO..: 74636-065 NAME....: JAYNE, MICHAEL AARON
 CATEGORY: ARS       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
9-I     RELEASE      RELEASED FROM IN-TRANSIT FACL    04-01-2016 1525   04-01-2016 1525
9-I     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   04-01-2016 0546   04-01-2016 1525
TCP     TRANSFER     TRANSFER                         04-01-2016 0246   04-01-2016 0246
TCP     A-DES        DESIGNATED, AT ASSIGNED FACIL    08-21-2014 1519   04-01-2016 0246
A02     RELEASE      RELEASED FROM IN-TRANSIT FACL    08-21-2014 1819   08-21-2014 1819
A02     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   08-21-2014 1000   08-21-2014 1819
OKL     HLD REMOVE   HOLDOVER REMOVED                 08-21-2014 0900   08-21-2014 0900
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    08-19-2014 1645   08-21-2014 0900
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    08-19-2014 1745   08-19-2014 1745
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   08-19-2014 0624   08-19-2014 1745
CLP     TRANSFER     TRANSFER                         08-19-2014 0624   08-19-2014 0624
CLP     A-DES        DESIGNATED, AT ASSIGNED FACIL    08-12-2014 1443   08-19-2014 0624
CLP     LOCAL HOSP   ESC TRIP TO LOCAL HOSP W/RETN    08-12-2014 1204   08-12-2014 1443
CLP     A-DES        DESIGNATED, AT ASSIGNED FACIL    08-11-2014 1058   08-12-2014 1204
CLP     LOCAL HOSP   ESC TRIP TO LOCAL HOSP W/RETN    08-11-2014 1000   08-11-2014 1058
CLP     A-DES        DESIGNATED, AT ASSIGNED FACIL    09-17-2013 1853   08-11-2014 1000
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    09-17-2013 1853   09-17-2013 1853
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   09-17-2013 0830   09-17-2013 1853
OKL     HLD REMOVE   HOLDOVER REMOVED                 09-17-2013 0730   09-17-2013 0730
OKL     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    09-12-2013 1820   09-17-2013 0730
A01     RELEASE      RELEASED FROM IN-TRANSIT FACL    09-12-2013 1920   09-12-2013 1920
A01     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   09-12-2013 0900   09-12-2013 1920
MCR     TRANSFER     TRANSFER                         09-12-2013 0900   09-12-2013 0900
MCR     A-DES        DESIGNATED, AT ASSIGNED FACIL    04-25-2013 1855   09-12-2013 0900
A02     RELEASE      RELEASED FROM IN-TRANSIT FACL    04-25-2013 1855   04-25-2013 1855
A02     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   04-25-2013 1045   04-25-2013 1855
OKL     HLD REMOVE   HOLDOVER REMOVED                 04-25-2013 0945   04-25-2013 0945
OKL     A-HLD        HOLDOVER, TEMPORARILY HOUSED     03-29-2013 1700   04-25-2013 0945
9-L     RELEASE      RELEASED FROM IN-TRANSIT FACL    03-29-2013 1800   03-29-2013 1800
9-L     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   03-25-2013 0821   03-29-2013 1800
DSC     ADMIN REL    ADMINISTRATIVE RELEASE           03-25-2013 0721   03-25-2013 0721
DSC     A-ADMIN      ADMINISTRATIVE ADMISSION         03-25-2013 0719   03-25-2013 0721
9-L     RELEASE      RELEASED FROM IN-TRANSIT FACL    03-25-2013 0819   03-25-2013 0819
9-L     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   03-20-2013 0905   03-25-2013 0819
DSC     ADMIN REL    ADMINISTRATIVE RELEASE           03-20-2013 0805   03-20-2013 0805
DSC     A-ADMIN      ADMINISTRATIVE ADMISSION         03-20-2013 0751   03-20-2013 0805
P13     RELEASE 03   RELEASED FROM IN-TRANSIT, MAR    03-20-2013 0851   03-20-2013 0851
P13     A-ADMIT 03   ADMITTED TO IN-TRANSIT, MAR      03-15-2013 0530   03-20-2013 0851
I-T     RELEASE      RELEASED FROM IN-TRANSIT FACL    03-15-2013 0530   03-15-2013 0530
I-T     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   11-15-2012 0530   03-15-2013 0530
A02     RELEASE      RELEASED FROM IN-TRANSIT FACL    11-15-2012 0530   11-15-2012 0530




G0002         MORE PAGES TO FOLLOW . . .
              Case 4:18-cv-00338-RM Document 14-4 Filed 11/26/18 Page 4 of 4
  TCNAI 531.01 *                    INMATE HISTORY                 *       10-09-2018
PAGE 003 OF 003 *                     ADM-REL                      *       14:40:12

 REG NO..: 74636-065 NAME....: JAYNE, MICHAEL AARON
 CATEGORY: ARS       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
A02     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   11-14-2012 1030   11-15-2012 0530
OKL     HLD REMOVE   HOLDOVER REMOVED                 11-14-2012 0930   11-14-2012 0930
OKL     A-HLD        HOLDOVER, TEMPORARILY HOUSED     11-09-2012 1730   11-14-2012 0930




G0000         TRANSACTION SUCCESSFULLY COMPLETED
